Law Ofl`lces of
Shapiro, DiCaro & Barak, LLC

Onc Hunting!on Quadr.mgle
Sui\c 3N05

Mclvillc, Ncw York 11747
(63|) 844-961 l
FAX (63|) 844-959.5

March 1,2019

Honorable Robert D. Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas St

White Plains, NY 10601

RE: Alyssa C. Berkowitz and Douglas M. Berkowitz
Chapter 13
Case Number: 18-23363
SD&B File Number: 12-021017

Dear Judge Drain:

Please allow this letter to confirm that the Objection to Conflrrnation filed in the above
bankruptcy case by PHH Mortgage Corporation [ECF. Doc. No. 9] has been withdrawn. The
debtor has filed an Amended Chapter 13 Plan [ECF. Doc. No. 12] that accounts for the pre-
petition arrears included in PHH’s timely-Hled Proof of Claim.

If you have any questions, please do not hesitate to contact the undersigned.

Very truly yours,

/s/Alexandros Tsionis
Alexandros E. Tsionis

Bankruptcy Attomey

cc: Debtors
Alyssa C. Berkowitz
27 Aspen Road

Sloatsburg, NY 10974

Douglas M. Berkowitz
27 Aspen Road
Sloatsburg, NY 10974

A'I'I`ORNEYS AT LAW

ROCHF.STER OFI"ICE 175 .\lile Crouing lioul¢v.xrd Rnchu!ct, NY 14624 l‘l IONE (5&5) 217-9000 F»\X (585) 2-|7-7380

Attomey for Debtor

Todd S. Cushner, Esq.
Cushner & Associates, P.C.
399 Knollwood Road

Suite 205

White Plains, NY 10603

Trustee

Krista M. Preuss

Chapter 13 Standing Trustee
399 Knollwood Road

White Plains, NY 10603

U.S. Trustee

U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014

